Citation Nr: 1244026	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-13 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left hip disability. 

4.  Entitlement to service connection for a right hip disability.  

5.  Entitlement to an initial evaluation in excess of 10 percent disabling for service-connected right ankle sprain.  

6.  Entitlement to an initial evaluation in excess of 10 percent disabling for service-connected left ankle sprain.  

7.  Entitlement to an evaluation in excess of 20 percent disabling for degenerative joint disease of the lumbar spine.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

9.  Entitlement to an effective date earlier than May 23, 2008 for award of service connection for left ankle sprain.  

10.  Entitlement to an effective date earlier than January 10, 2008 for award of service connection for right ankle sprain.  

11.  Entitlement to an effective date earlier than January 10, 2008 for award of a 20 percent evaluation for service-connected degenerative joint disease of the lumbar spine.  

12.  Whether restoration of a 20 percent disability evaluation for hypertension with associated headaches, dizziness, and weakness is warranted.  

13.  Entitlement to a compensable initial evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from December 1981 to September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2008, July 2009, September 2009, and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the July 2008 rating decision, the RO denied an increased evaluation for degenerative joint disease of the lumbar spine and denied TDIU.  In the July 2009 rating decision, the RO denied service connection for right knee, right hip, and left hip pain; granted service connection for right ankle sprain and left ankle sprain, and reduced the evaluation assigned for hypertension with associated headaches, dizziness, and weakness from 20 percent disabling to 10 percent disabling.  In the September 2009 rating decision, the RO denied service connection for degenerative joint disease of the left knee.  In the March 2011 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable initial evaluation.  

In April 2012, the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  

The issues of entitlement to higher evaluations for the Veteran's degenerative joint disease of the lumbar spine, the right and left ankle sprains, and hearing loss, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2012, prior to the promulgation of a decision in the appeal, the Veteran testified on the record at a hearing before the Board that he wished to withdraw his appeal as to the issue of entitlement to an effective date earlier than January 10, 2008 for the grant of service connection for a right ankle sprain.  

2.  In April 2012, prior to the promulgation of a decision in the appeal, the Veteran testified on the record at a hearing before the Board that he wished to withdraw his appeal as to the issue of entitlement to an effective date earlier than January 10, 2008 for the grant of a 20 percent disability evaluation for service-connected degenerative joint disease of the lumbar spine.  

3.  The Veteran's claim of entitlement to service connection for a left ankle disability was received at the RO on January 10, 2008.  

4.  There was no adequate examination upon which to base the July 2009 reduction of the 20 percent disability evaluation assigned for hypertension with associated headaches, dizziness, and weakness.  

5.  A right knee disorder did not have onset during the Veteran's active service, was not caused by his active service, was not caused by his service-connected degenerative joint disease of the lumbar spine or right ankle or left ankle sprains, and was not permanently worsened beyond its natural progression by those service-connected disabilities.  

6.  A left knee disorder did not have onset during the Veteran's active service, was not caused by his active service, was not caused by his service-connected degenerative joint disease of the lumbar spine or right ankle or left ankle sprains, and was not permanently worsened beyond its natural progression by those service-connected disabilities.  

7.  A right hip disorder did not have onset during the Veteran's active service, was not caused by his active service, was not caused by his service-connected degenerative joint disease of the lumbar spine or right ankle or left ankle sprains, and was not permanently worsened beyond its natural progression by those service-connected disabilities.  

8.  A left hip disorder did not have onset during the Veteran's active service, was not caused by his active service, was not caused by his service-connected degenerative joint disease of the lumbar spine or right ankle or left ankle sprains, and was not permanently worsened beyond its natural progression by those service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal pertaining to entitlement to an effective date earlier than January 10, 2008 for the grant of service connection for right ankle sprain have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  

2.  The criteria for withdrawal of a substantive appeal pertaining to entitlement to an effective date earlier than January 10, 2008 for the grant of a 20 percent disability evaluation for service-connected degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  

3.  The criteria for an effective date of January 10, 2008 for the grant of service connection for left ankle sprain have been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012).  

4.  The criteria for the July 2009 reduction of the 20 percent evaluation assigned for disability due to hypertension with associated headaches, dizziness, and weakness were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344(c), 4.1 (2012).  

5.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a); 3.310 (2012).  

6.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a); 3.310 (2012).  

7.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a); 3.310 (2012).  

8.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a); 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeals

In April 2011, The Veteran perfected appeals as to the issues of entitlement to effective dates earlier than January 10, 2008 for the grant of service connection for right ankle sprain and for the grant of a 20 percent evaluation for degenerative joint disease of the lumbar spine.  During the April 2012 hearing before the undersigned, the Veteran testified on the record that he wished to withdraw his appeal as to those issues.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal as to the issues described in the preceding paragraph and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and that part of the appeal is dismissed.



I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial adjudication of the claim by RO of any information, and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice applies to the assignment of disability ratings and an effective date in the event that service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the issue of entitlement to an effective date earlier than May 23, 2008 for grant of service connection for left ankle strain, the Board in this decision grants the effective date specified by the Veteran as correct, January 10, 2008.  As that appeal is granted in full, any error in the notice required by the VCAA that could have occurred is harmless error and the notice and assistance requirements of the VCAA need not be further discussed as to this issue.  

As to the issue of entitlement to restoration of the 20 percent rating for hypertension, the Board here also grants the Veteran's appeal.  Hence, any error in any applicable notice or assistance provisions that could be applicable to that issue is harmless error and no further discussion is necessary.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2009 and September 2010.  The April 2009 letters provided notice with regard to the claim of entitlement to service connection for a left knee disability and bilateral hip disabilities.  The September 2010 letter provided notice with regard to entitlement to service connection for bilateral hip and right knee disabilities.  These letters were sent prior to the respective initial unfavorable adjudications by the RO and they fully addressed all required notice elements.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Before proceeding further the Board addresses its determination that it may adjudicate the claims of entitlement to service connection for right hip, left hip, right knee, and left knee disabilities without prejudice to the Veteran from any action or lack thereof of the RO.  Neither the Veteran nor his representative mentioned a secondary service connection theory of entitlement before the April 2012 hearing.  All of his earlier assertions had to do with direct service connection.  Even during the hearing, the mention of secondary service connection was in the nature of an unsupported speculative possibility.  There is the question of whether the RO addressed the secondary service connection/aggravation aspect of the claim.  In Bernard v. Brown, 4 Vet. App. 384, 394, the Veteran's Court addressed the issue of whether the Board may decide an appeal in a case where an issue or question has not been already decided by the RO, as follows:  

[W]hen, as here, the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.

The RO did not explicitly refer to "secondary" service connection or aggravation in its decisions.  The notice letters sent in response to the knee and hip claims provided generic notice applicable to a service connection claim, which is what is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  In the decisions denying his claims the RO informed him that in order to be service connected there must be a link between his current condition and an in-service event - such a link, albeit indirect, could be the effect of a service-connected disability on his hips or knees.  In the March 2011 statement of the case, the RO provided him with the text of 38 C.F.R. § 3.310, the regulation applicable to a secondary theory of entitlement.  The Board hearing transcript shows that the Veteran and his representative made no more than statements of unsupported possibilities as to a secondary theory of entitlement.  He had an opportunity at that time, and previously, to address the question including to provide sources of information to support that theory of entitlement but did not.  For these reasons, the Board finds that the Veteran is not prejudiced by the Board's adjudication of his appeal as to these issues at this time.  

The RO has obtained the Veteran's service and VA treatment records.  In August 2009, the Board afforded the Veteran an examination of his left knee with regard to whether his current left knee disability was related to his reported chondromalacia during active service.  The examiner reviewed the Veteran's claims file and obtained additional history of his disability from interview with the Veteran.  He provided a detailed description of the Veteran's left knee disability.  Finally, he supported his expert opinion with an analysis that the Board can consider and weight against other evidence.  For these reasons the Board finds the August 2009 examination was an adequate one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

VA did not provide examinations with regard to his claims of entitlement to service connection for right knee or bilateral hip disabilities.  Nor did it request that the examiner in August 2009 address a theory of whether or not the Veteran's left knee disability was caused or aggravated by his service-connected disabilities of the ankles or back.  The Board finds that the record does not provide an indication of an association between those service-connected disabilities and his current bilateral hip and bilateral knee disabilities.  

Although the threshold for that factor is a low one, there is a threshold.  There is no evidence of the type or similar to the type of evidence that the Veterans Court described in McLendon as examples of what satisfies the indication of an association factor.  Here there is only a speculative statement of the part of the Veteran during the April 2012 hearing and an assertion by the Veteran's representative that the claim is one of secondary service connection.  This, the Board finds does not rise to the threshold described in McLendon.  The Board therefore concludes that VA has no duty to provide an examination of with regard to his right knee or hips or provide an additional examination with regard to his left knee.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Effective Date - Left Ankle Sprain Service Connection

The law regarding assignment of effective dates is found at 38 U.S.C.A. § 5110 and is implemented by regulation found at 38 C.F.R. § 3.400.  "Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  Similarly, 38 C.F.R. § 3.400(a)(2) provides that, where service connection is established on a direct basis or by operation of a presumption the earliest effective date is the date VA receives the application, unless the application is received within one year after separation from service in which case the effective date can be as early as the day after the date that the veteran was separated from active service.  The term "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law or regulation.  See DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  

Of record is a VA Form 21-4138, Statement in Support of Claim, in which the Veteran stated that he wished to file for inclusion of residuals of left ankle fracture as a service connected medical concern.  That document is date stamped January 10, 2008.  Based on that document, the Board concludes that the Veteran filed his claim of entitlement to service connection for a left ankle disability on January 10, 2008.  Prior to January 10, 2008, law and regulation were in place authorizing service connection for injuries incurred in service and the disability manifested earlier than January 10, 2008.  The proper effective date is the date of claim is therefore January 10, 2008.  Hence, the appeal as to this issue must be granted.  January 10, 2008 is also the date that the Veteran specifically requested during the hearing before the undersigned.  There is no document of record received by the RO earlier than January 10, 2010 that could be construed as a claim of entitlement to service connection for a left ankle disability.  Therefore, this decision by the Board completely satisfies the Veteran's appeal and no further discussion is required.  


II.  Restoration of Rating for Hypertension

Service connection for hypertension was established in an August 1999 rating decision and the RO assigned an initial disability evaluation of 10 percent disabling, effective in June 1999.  The combined evaluation for compensation at that time was 20 percent.  In a July 2008 rating decision, the RO increased the evaluation to 20 percent for hypertension, effective January 10, 2008.  The effect of the July 2008 rating decision as to the combined evaluation for compensation was to increase the combined evaluation for compensation to 30 percent, effective January 10, 2008.  

In a July 2009 rating decision, the RO reduced the evaluation for hypertension to 10 percent, effective May 1, 2009.  In that decision, the RO also granted service connection for right ankle sprain and for left ankle sprain and assigned a 10 percent evaluation for each ankle disability.  The effective date assigned for the left ankle sprain evaluation was January 10, 2008 and the effective date assigned for the right ankle disability was May 23, 2008.  The effect of the July 2009 rating decision as to the combined evaluation for compensation was to increase the combined evaluation for compensation to 40 percent, effective January 10, 2008.  

Because the July 2009 decision did not result in a reduction or discontinuance of compensation payments currently being made, the process specified at 38 C.F.R. § 3.105(e) was not required.  See O'Connell v. Nicolson, 21 Vet. App. 89, 93 (2007); Hamer v. Shinseki, 24 Vet. App. 58, 61-62 (2010).  

The evidentiary requirements for reducing an evaluation are found at 38 C.F.R. § 3.344.  That part of the regulation addressing stabilization of disability ratings, 38 C.F.R. § 3.344(a), is not for application because the Veteran's 20 percent evaluation had not been in effect for a period of five years or more.  The 20 percent evaluation was in effect from January 10, 2008, until the reduction effective May 1, 2009.  See 38 C.F.R. § 3.344(c) (2010); Brown v. Brown, 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction). 

Where a disability has not become stabilized and is likely to improve, reexaminations disclosing improvement, physical or mental, in this disability will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  The RO's stated basis for the reduction was that VA outpatient records showed blood pressure readings of 140/84, 147/101, 138/89, 130/84 and 166/106.  

Review of VA outpatient treatment records reveals that blood pressure measurements of the following values were obtained on the following dates:  147/101 and 140/84 on January 3, 2008; 130/84 on August 5, 2008; 166/106, 140/84, and 140/84 on September 5, 2008; and 138/89 on May 1, 2009.  

Of these measurements only the August 5, 2008 and later measurements were obtained after the RO issued the July 2008 rating decision.  By definition, evidence from prior to the rating decision that awarded the 20 percent evaluation cannot constitute evidence that shows improvement.  

This leaves the measurements obtained on August 5, 2008, September 5, 2008, and May 2009 as the only evidence of record relevant to this issue.  Those records, and for that matter the records from January 3, the Board finds, do not constitute an adequate reexamination or reexaminations.  Rather, they are a set of data.  

Ratings are assigned for disabilities by application of a schedule for rating disabilities found at 38 C.F.R. Part 4.  For the application of this schedule, accurate and fully descriptive medical examinations are required.  38 C.F.R. § 4.1.  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

The August 2008 treatment note includes a statement to change the Veteran's hypertension medication.  The September 2008 treatment note includes a recommendation to continue to closely monitor the Veteran's hypertension and that his hypertension had previously been controlled with the current medication.  The May 2009 notes includes the statement that his hypertension was not at goal and that he did not take his medication that day.  These comments and the blood pressure measurements are no more than data and conclusions.  The evidence is not a fully descriptive medical examination.  Therefore, the evidence is insufficient for application of the rating schedule.  

Because the evidence of record is inadequate for applying the rating schedule to assign a rating for the Veteran's hypertension, the evidence of record did not support the reduction.  Hence, the 20 percent rating must be restored.  The appeal as to this issue is granted in full.  


III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2012).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

In his April 2009 claim, the Veteran stated that he suffered injuries to his knees and hips during service.  He stated that the first injured his knees during servicer at Fort Campbell Kentucky.  In his November 2009 notice of disagreement with the RO's denial of service connection for a left knee disability, the Veteran reiterated that he had injured his left knee at Fort Campbell.  He also contended that the RO's conclusion that he had not complained of his left knee condition at separation from active service was incorrect because he always had minor knee problems that have worsened over the years.  

During the April 2012 hearing, the Veteran testified that a "trickledown effect" was causing his bilateral hip pain.  He testified that it seemed to him that everything was working as one.  He referred to pain from his knee to his back and also stated that he thought the pain in his ankles was due to the pain from his knees to his back.  He testified that no one had actually diagnosed a hip condition.  He testified that when a medical professional had discussed with him the possibility of knee surgery, the medical professional told that the pain from his knee can cause pain in the hip.  He testified that he has never had trauma of the hip.  He also testified that perhaps playing football during service or activities during jump school could have caused disability of his hips.  He testified that he had hip pain for the past couple of years.  He also testified that he did not notice any problems with his knees during jump school.  

During the hearing, his representative asserted that the Veteran was claiming that his bilateral hip pain, his right knee pain, and his degenerative joint disease of the left knee were all secondary to his service-connected left and right ankle conditions.  

There are no reports of hip symptoms in the Veteran's service treatment records.  He did report symptoms of his low back and left lower leg (ankle) during service.  He was assessed with a soft tissue swelling of the left ankle.  X-rays showed no significant abnormalities of the Veteran's left ankle.  

In an August 1992 report of medical history for the purpose of separation from active service, the Veteran indicated that he either than had or had previously had swollen or painful joints and recurrent back pain.  He indicated that he did not then have nor had ever had "trick" or locked knee.  In another section of that report he indicated that he had not had any other injury or illness other than those already noted.  A continuation sheet with that report includes an explanation that the swollen or painful joints involved the right and left ankles.  He reported that both of his ankles had been fractured and that sometimes when he ran the ankle(s) swelled.  He also detailed his back pain.  There is no mention of hip or knee symptoms.  The associated report of medical examination documents a normal clinical evaluation of his lower extremities.  

Service treatment notes document that in May 1982, the Veteran reported that he twisted his right ankle the day before.  In October 1984, he reported that someone landed on his left leg while playing football and he had a painful anterior shin.  His left knee and ankle were normal and he had pain over the mid tibia, laterally.  Assessment was "bone bruise" - soft tissue, cortical injury.  In August 1985, the Veteran reported pain of his knees.  The note states that he complained of problems of his "L knees."  He was assessed with acute left chondromalacia patella and the plan was for no running for two weeks and prescription of medication.  In June 1990 he reported that he injured his right ankle a day earlier while playing basketball.  Assessment was possible right ankle sprain.  In April 1991 he reported a pulled hamstring muscle while running; of one day duration.  He was assessed with a tight right hamstring.  Also documented in the service treatment records are reports of gastrointestinal, genitor-urinary, and upper respiratory symptoms.  

The service treatment records are evidence against granting service connection for disabilities of the knees or hips.  As to the hips and the right knee there are no reports of symptoms or treatment, tending to show that he had no injury or disease of the right knee or either hip during service.  As to the right knee, there is the lone report in August 1985.  That report, however, was of an acute condition and during the seven years of service following that report the Veteran never again reported right knee symptoms.  

Given that the Veteran did report the left knee symptoms in August 1985 and reported numerous other symptoms during service, if he had symptoms involving his hips, right knee or later symptoms involving his left knee, it follows that he would have sought treatment.  That he did not and that at the time of separation from service he did not indicate any problems with either knee or either ankle, though the report of medical history form provided ample opportunity for doing so, tends to show that he had no symptoms, disease, or injury of his hips or knees.  

Post-service, the Veteran filed a claim of entitlement to service connection for back pain in February 1993.  VA provided him with outpatient and inpatient treatment for numerous conditions beginning in 1994.  Although there are reports of fatigue, low back pain, chest pain, dental problems, abdominal pain, and diarrhea, there is no mention of symptoms involving either knee or either hip.  In January 2004 he reported back pain and bilateral ankle pain.  In August 2004 he reported chest pain after resuming weightlifting one week earlier and exertion at football practice.  Between August 2004 and 2008 he reported back pain, ankle pain, ear pain, headache, and respiratory symptoms.  There are no documented reports of knee or hip pain until September 2008.

In September 2008 the Veteran reported that he had increasing right knee pain and swelling in the past several months.  He denied any prior injury to his knee.  He reported that he used knee pads in his occupation as a painter contractor but that his knee pain limited his ability to climb scaffolding.  The clinician described the Veteran as obese and noted the Veteran's report that he had experienced pain relief when he previously lost weight.  

An October 2009 note documents that the Veteran telephoned to report that his knees and back were bothering him more than usual.  May 2009 physical therapy notes document the Veteran's report that he had pain in both knees that had developed insidiously over the past few months.  The medical professional stated that the primary contributors were the activities of his profession (construction and painting) and his excess bodyweight.  August 2009 x-ray studies revealed arthritis of both hips and knees.  An August 2009 note documents that the Veteran telephoned to report a worsening left knee and left hip pain.  

VA afforded the Veteran a compensation and pension examination of his left knee in August 2009.  The examiner indicated that he had reviewed the Veteran's claims file.  He noted the Veteran's report that he began having left knee pain on and off during service but that it had worsened over the past year.  Following physical examination and review of a May 2009 x-ray study, the examiner diagnosed arthritis of the left knee.  

The examiner provided an expert medical opinion that his current left knee arthritis was not likely related to his complaint of left knee pain in 1985 during service.  The examiner explained the documented history of his left knee complaints.  He explained that "if he were to have had a chronic left knee condition, then there would be evidence of a chronic left knee complaint as well as more extensive findings on the x-ray currently."  

The Board is aware that the examiner stated that it is not likely that the Veteran's left knee disability was related to his in-service complaint of chondromalacia.  The Veteran's evidentiary burden is one of equipoise, not preponderance.  38 C.F.R. § 3.102.  However, it is clear from the examiner's rationale that he was not limiting his opinion so narrowly.  The use of the word "likely" the Board finds is not of any consequence as to the opinion.  

The Veteran's post service treatment records and the history of his claims for VA disability compensation tend to show that he had not symptoms of his knees or hips prior to September 2008, when he reported knee pain.  He was clearly aware of the availability of VA compensation as he demonstrated by filing for benefits for other conditions, including his low back pain.  Thus, if he had knee or hip symptoms it does not follow that he would neither seek compensation benefits nor report any such symptoms during the course of his treatment from 1994 to 2008.  

The record also shows that the Veteran is a poor historian.  He has reported that he both of his ankles were fractured during service yet he was seen by a medical professional during service and the diagnosis was not a fracture.  X-rays did not show a fracture.  

The Board has considered the Veteran's statements that he had bilateral knee symptoms during service and that he has always had bilateral knee symptoms.  Based on the facts just discussed, the Board finds these statements are not credible.  

In this regard, the Board does not rely solely on the lack of contemporaneous medical evidence of such symptoms in making its credibility determinnation.  The Court of Appeals for the Federal Circuit (Federal Circuit) has held that while the lack of contemporaneous medical records is a factor in assessing lay statements, the Board may not find that lay statements lack credibility "merely" because they are uncorroborated by contemporaneous medical records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  Here, the Board has considered the Veteran's report of medical history at separation from active service, the delay of many years in filing a claim of entitlement to service connection for knee and hip disabilities although he sought service connection for other conditions in the interim, the complete nature of his service and post service treatment records, and his lack of reference to earlier injuries when he did begin reporting hip and knee pain post-service, and his inaccurate report of the nature of his ankle conditions during service.  Those facts, taken together, lead the Board to the conclusion that his statements of knee symptoms continuously since service are not credible.  The Board concludes that his left knee symptoms during service ceased shortly after his August 1985 report and that he had no symptoms of either knee or hip until 2008.  

The August 2009 examination report is evidence against the Veteran's claim of entitlement to service connection for a left knee disability on a direct basis (i.e., on the basis that the left knee disability was the result of an injury or disease during service that directly affected the left knee).  The examiner relied on sufficient facts, those found in the claims file and obtained from interview with the Veteran as well as the results of examination and x-ray study.  It appears to the Board that he reliably applied reliable medical principles to those facts and data.  But most importantly, the reasoning employed was logical and compelling.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302-04 (2008).  For this reason, the Board assigns significant probative value to this opinion.  

The Board finds that the preponderance of evidence is against granting service connection for disabilities of the Veteran's hips or knees on a secondary service connection theory of entitlement.   

There is no medical evidence supporting a finding that the Veteran's disabilities of the Veteran's ankles or low back has caused or aggravated his arthritis of the hips and knees.  His testimony that a physician told him that if he had knee surgery it could affect his hip is not probative of a finding that his disabilities of the ankles or low back have caused or aggravated his knee and hip disabilities.  

The only mention of this possible cause or aggravation of his hip and knee disabilities by his service connected disabilities is his testimony that all of his lower extremity pain could possibly be connected in a "trickle down" manner.  The representative's statements do no more than raise the possibility of secondary service connection.  These statements are not competent evidence on the issue of whether the Veteran's hip and knee disabilities are caused or aggravated by his service connected disabilities.  

Although it is error to categorically reject lay nexus statements as incompetent, whether such statements are competent depends on the complexity of the issue and whether a nexus determination could be made on the basis of lay knowledge and observation with one's senses.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Whether orthopedic conditions, such as arthritis, of a given joint are caused or permanently worsened by orthopedic conditions of other joints is not observable by mere observation of the senses and application of lay knowledge.  In this regard, the Board can discern no method by which one could determine if such new conditions were the result of existing conditions as opposed to other factors, where the new conditions manifested years after the existing conditions manifested.  Nor is it a simple question, such as a broken leg.  See Jandreau, 492 F.3d at 1377 (explaining that lay persons may be able to diagnosis a simple condition such as a broken leg but not a complex condition such as a type of cancer).  For these reasons the Board concludes that the Veteran's statements of possibility of secondary service connection are not competent evidence.  

Because the evidence does not show that arthritis of his knees or hips manifested within one year of separation from active service, the presumptive provisions for chronic diseases are not for application.  

Based on the above, the Board concludes that that the preponderance of evidence is against granting service connection for disabilities of the Veteran's hips or knees.  Hence, his appeal must be denied as to those issues.  There is no reasonable doubt to be revolved as to those issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date of January 10, 2008 is granted for service connection for left ankle sprain.  

The 20 percent rating for hypertension is restored, effective the date of the reduction. 

The appeal as to the issue of entitlement to an effective date earlier than January 10, 2008 for the grant of service connection for right ankle sprain is dismissed.  

The appeal as to the issue of entitlement to an effective date earlier than January 10, 2008 for the grant of a 20 percent evaluation for degenerative joint disease of the lumbar spine is dismissed.  

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a right hip disability is denied.  

Service connection for a left hip disability is denied


REMAND

During the April 2012 hearing, the Veteran testified that his right and left ankle disabilities and his low back disability had gotten worse since VA last examined him for those disabilities.  It is noted that those examinations took place some two and one half years prior to that hearing.  

Disabilities are rated by application of the Schedule for Rating Disabilities found at Part 4 of Title 38 of the C.F.R.  Accurate and fully descriptive medical examinations are required to apply the Schedule.  38 C.F.R. § 4.1 (2012).  Where a veteran claims that a disability is worse than previously rated and the available evidence is too old to adequately evaluate the nature and severity of the disability, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 492 (1992).  

Given the Veteran's testimony and when the last examination of his back and ankles took place, the Board must remand the issues involving the ratings assigned for his degenerative disc disease of the lumbar spine and his right and left ankle sprains so that VA can afford him examinations that reflect the current nature and severity of those disabilities.  Whether a TDIU is warranted depends on the effect of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation.  Therefore, that issue must also be remanded for VA to afford the Veteran an examination and obtain an expert opinion.  

As to the hearing loss issue, the RO granted service connection for bilateral hearing loss in a March 2011 rating decision and assigned an initial zero percent disability rating effective January 14, 2011.  Attached to a VA Form 9 received in April 2011 is a statement from the Veteran expressing dissatisfaction with that decision.  This is stamped as a notice of disagreement.  The record is absent for evidence that a statement of the case has been provided to the Veteran and his representative or that he his appeal has been satisfied.  Hence, this issue must be remanded to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case in response to his May 2011 notice of disagreement with the March 2011 decision granting service connection for bilateral hearing loss and assigning a zero percent evaluation effective January 14, 2011.  Return that issue to the Board only if the Veteran perfects his appeal and the appeal is not satisfied.  

2.  Ensure that the Veteran is scheduled for a compensation and pension examination to determine the nature and severity of his service-connected degenerative joint disease of the lumbar spine, right ankle sprain, and left ankle sprain and to determine if his service-connected disabilities, acting either alone or in concert, render him unable to secure and follow a substantially gainful occupation.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must interview the Veteran as to all symptoms and limitations resulting from service connected disabilities of the lumbar spine and knees.  

In the examination report, the examiner must delineate all symptoms or pathology attributable to the service-connected degenerative joint disease of the lumbar spine, right ankle sprain, and left ankle sprain.  The examiner should assess the severity of each symptom and specifically note whether and to what extent there is functional loss consisting of the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  For each disability, the examiner must state whether it results in loss of motion due to pain, excess fatigability, weakened movement, or incoordination, and if there is such loss of motion, the examiner must state at what point, in degrees of extension and/or flexion, the loss of motion occurs.  The examiner must provide a complete rationale for all opinions rendered.  

The examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any condition for which service connection has been established (which at this time includes the left and right ankle sprains, the degenerative joint disease of the lumbar spine, tinnitus, and bilateral hearing loss) renders him unable to secure and follow a substantially gainful occupation.  The examiner must address this question with regard to each disability acting alone and as to the effect of all of the service-connected disabilities acting together.  

3.  After ensuring that the examination report is adequate and incompliance with the directive above, readjudicate the issues of entitlement higher ratings for the left and right ankle sprains and for degenerative joint disease of the lumbar spine and of entitlement to TDIU.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate opportunity to respond prior to returning the matter to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


